We have considered appellant's contentions in his motion for rehearing. The indictment against him was returned April 28, 1921. His case was called for trial May 26th thereafter. No sort of diligence would be shown to obtain a witness for whom no process was issued until May 23rd. That said witness on that day had promised appellant that he would be in attendance at the trial, would not avail him. Appellant had already been guilty of negligence in failing to have process issued. That he did not depend on the promise of said witness is shown by the fact that on the day on which he claims the witness promised him to be at the trial, a subpoena was asked for said witness.
The materiality of the absent testimony was a matter to be considered by the court below in passing on the motion for new trial. Said testimony as stated in the application for continuance was that the absent witness would swear that he knew one Watson and saw him in Cisco on April 20, 1921, and knew that Watson was dealing in pipe. The record discloses that appellant introduced several other witnesses on the trial who testified that they knew a man named Watson who dealt in pipe. We find nothing in the statement of facts indicating any controversy of this fact. The theft charged against appellant took place on April 16, 1921, from a point in Stephens County where the alleged stolen pipe was located. We are unable to perceive the materiality of proving that the absent witness saw Watson in Cisco, in Eastland County, four days after the alleged theft. *Page 181 
It is in evidence that a truckman engaged by appellant to assist in hauling the alleged stolen pipe, gave some information to the sheriff concerning the enterprise. That the sheriff disguised as a laborer and for the purpose of detecting the offenders, went with the party and helped to load some of the alleged stolen pipe on a truck, would not seem to make of him an accomplice under any of the authorities. His sole purpose was to be in a position to make out a case against the guilty parties who were arrested by him in the act of committing the theft. No error was committed by the court in refusing to charge on the law of accomplice.
Believing that the case was correctly decided, the motion for rehearing will be overruled.
Overruled.